DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action for application number 16/495,927 is in response to an original application filed on 09/20/2019. Claims 1 and 4 are independent claims.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 9/20/2019 and 11/26/2019, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIMOJOU et al. (herein Shimojou).


Regarding claims 1 and 4, a slice management device assigning a service using a virtual network to slices that are virtual networks generated on a network infrastructure, [a service allocation determination device that allocates, to a slice being a virtual network, a service using the virtual network, (Shimojou et al., Paragraph 6)], the slices being arranged in a plurality of stages of a communication path along which communication is performed between a user terminal using the service and a service server providing the service, [Figure 1, Ref # slice 1, slice 2, slice 3], the slice management device comprising:
an information acquiring unit that acquires a slice setting request including a service requirement that is a requirement of a function or performance in a service provided using the virtual network, [the device including a service request receiving means for receiving a service request containing service requirements being functional or performance requirements in a service to be provided using the virtual network, (Shimojou et al., Paragraphs 6 and 41)], 
a slice setting policy determining unit that determines a setting policy for setting slices which satisfy the service requirement as the slices of the plurality of stages on the basis of results of comparison of costs calculated in accordance with settings of the slices of the plurality of stages, [the allocation determination means may allocate a service to an existing slice when the attribute of the existing slice satisfies the service requirements and further a result of comparison between costs when allocating a service to the existing slice and costs when allocating a service to a new slice satisfies specified conditions, (Shimojou et al., Paragraphs 6 and 41)],
and a slice setting unit that performs a process relating to the settings of the slices in the plurality of stages on the basis of the setting policy determined by the slice setting policy [which of an existing slice and a new slice a service is to be allocated to is determined based on the service requirements and the attribute of the existing slice, and it is thereby possible to allocate a service to a slice without wasteful use of resources, (Shimojou et al., Paragraph 8)].

Regarding claim 2, the slice management device according to claim 1, wherein, in a case in which the service requirement is satisfied, and the cost is lower in a case in which the service is assigned to an existing slice in any one of the plurality of stages than in a case in which a slice is newly generated, the slice setting policy determining unit uses the existing slice, [the allocation determination means may allocate a service to an existing slice when the attribute of the existing slice satisfies the service requirements and further a result of comparison between costs when allocating a service to the existing slice and costs when allocating a service to a new slice satisfies specified conditions, (Shimojou et al., Paragraph 10)].

Regarding claim 3, the slice management device according to claim 1, wherein, in a case in which the service requirement is satisfied, and the cost is lower in a case in which the service is assigned to an existing slice by extending resources of the existing slice in any one of the plurality of stages than in a case in which a slice is newly generated, the slice setting policy determining unit uses the existing slice by extending the resources of the existing slice, [when an attribute of an existing slice does not satisfy the service requirements, the allocation determination means may determine whether to extend resources of the existing slice and allocate a service to the existing slice or allocate a service to a new slice based on a result of comparison between costs when extending resources of the existing slice and costs when creating a new slice, (Shimojou et al., Paragraph 10)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478